Citation Nr: 1743348	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-31 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for Posttraumatic Stress Disorder (PTSD) with depressive disorder prior to February 25, 2009, and in excess of 50 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1965 to November 1967.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The RO in St. Petersburg, Florida is currently the Agency of Original Jurisdiction (AOJ).

This matter was previously before the Board in January 2017 at which time it was remanded for the scheduling of a Travel Board hearing before a Veterans Law Judge at a local VA office.  Pursuant to the remand directives, the Veteran was scheduled for a Travel Board hearing, and he appeared and provided testimony before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record.  Subsequent to the Board hearing, the Veteran submitted additional evidence pertinent to his claim with a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304.

The Veteran filed a claim for TDIU in June 2017.  As the issue of TDIU is part of the current appeal regarding entitlement to increased ratings for PTSD, the Board has jurisdiction over that issue.



FINDINGS OF FACT

1.  The Veteran's diagnosed bilateral hearing loss did not have its onset during service and was not caused by his active service.

2.  For the period prior to February 25, 2009, the Veteran's service-connected PTSD resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

3.  For the period from February 25, 2009, the Veteran's service-connected PTSD, resulted in no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory, impaired judgment, impaired abstract thinking, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

4.  Beginning on February 1, 2012, the Veteran's PTSD has been shown to result in deficiencies in most areas due to symptoms including suicidal ideation, panic attacks, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, but has not resulted in total social and occupational impairment.

5.  The Veteran's PTSD has never resulted in total occupational and social impairment.

6.  The Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met for the period prior to February 25, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met for the period prior to February 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for a disability rating of 70 percent, but no higher, for PTSD, have been met beginning on February 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran contends that he developed bilateral hearing loss as a result of his service in the Republic of Vietnam.  After consideration of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

With regard to the first element required for service connection, Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The findings of the September 2009 VA examination establish that the Veteran meets the requirements of C.F.R. § 3.385 for bilateral hearing loss.  As such, the current disability element is met.

Additionally, the Veteran's DD Form 214 documents that he was awarded the Purple Heart.  The Board concludes that he engaged in combat with the enemy.  The DD Form 214 also documents that he served with an artillery unit.  He has testified that he was exposed to loud noise from artillery during service.  From this evidence the Board concludes that he did suffer an acoustic injury during his active service.  The in-service element of service connection is therefore met.  

Service treatment records (STR) include note dated December 19, 1966 indicating possible hearing loss and a referral for a hearing evaluation.  The hearing evaluation indicated both left and right hearing tested auditory thresholds at frequencies 500, 1000, 2000, and 4000, and found that they were 15, 15, 5, and 0 respectively, indicating normal hearing.  The Veteran was advised to wear ear plugs.  STRs do not document any hearing loss.  

The Veteran was afforded a VA audiological examination in September 2009.  The examiner commented that regardless of what units were used to record his audiological testing during service, the results show hearing within normal limits.  The VA examination report indicates that the examiner was asked to speculate as to the relationship between the Veteran's military noise exposure and the current hearing loss.  The examiner stated that "given that the Veteran's hearing was within normal limits at time of last exam in service, and given the lack of any frequency specific testing from the year after service indicating that a hearing loss had manifested to a compensable degree of severity by that time, it can be stated that the Veteran's current hearing loss is less likely as not due to noise exposure in the military."  Upon examination of the right ear, Pure Tone Thresholds at indicated frequencies: 500, 1000, 2000, 3000, 4000, showed results of 35, 40, 25, 30, and 35 respectively, while on the left the results were 25, 30, 25, 35, and 50 respectively.

Speech recognition using the Maryland CNC word list indicated results of 94 percent for both ears at 70 db.  The report notes that right ear results for the 250 to 8000 Hz range indicate a mild to moderate loss, with hearing within normal limits at 2000 Hz, and left ear results for the 250 to 8000 Hz range indicate a mild to moderately severe loss from 1000 to 8000 Hz, with hearing within normal limits from 250 to 500 Hz, and at 2000 Hz.  The examiner provided a diagnosis, stating "in accordance with VA regulations, Pure Tone thresholds for test frequencies of 500 to 4000 Hz revealed a normal to mild sensorineural hearing loss for the right ear, and a normal to moderate sensorineural hearing loss for the left ear."  The Board finds this examination to be adequate, as the examiner conducted the necessary testing and provided a detailed rationale behind his determination that the Veteran's military noise exposure is less likely as not related to the Veteran's current hearing loss.  The Board affords this examination high probative value.

VA treatment notes from February 2016 indicate a gradual onset of hearing loss, noting that it is bilateral in the last 3 to 4 years.  The record notes noise exposure from the military and indicates that the Veteran was in artillery in Vietnam and that he used hearing protection sometimes.  An audiogram indicated mild to moderate sensorineural hearing loss (SNHL) in the right and left ears at 250 to 8000 Hz.  The notes indicate that word recognition ability was 88 percent in the right ear and 94 percent in the left ear, both at 65 dBHL.

At his May 2017 hearing, the Veteran testified that he did not know that he had hearing loss until he came to VA and had his hearing tested.  He testified that he came to VA because of his tinnitus symptoms.  He also testified that he did not notice his tinnitus during service, but upon further questioning he testified that he had tinnitus for a long time before coming to VA and then clarified that he had it after he came back from Vietnam.  Service connection has been established for tinnitus.

Given the dates of onset reported at the hearing and in VA treatment notes, as well as the 2009 VA opinion, the Board finds that the most probative evidence of record shows that the nexus element is not met in this case.  In making this determination the Board has not ignored the Veteran's opinion that his hearing loss is due to exposure to loud noise during service.  However, his testimony is not one tracing hearing loss symptoms back to service but is rather a cause and effect opinion, and one where the asserted cause (the in-service acoustic trauma) is separated from the effect (the hearing loss) by many years.  Whether his in-service acoustic trauma caused a hearing loss notice many years later is not a simple question but rather, given the time frames involved, is a complex one requiring medical expertise to address.  The Veteran has not been shown to have expertise in such cause and effect relationships and therefore his nexus opinion testimony is not that of an expert, and is not competent evidence in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As all three elements of service connection have not been met for bilateral hearing loss, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


III.  Psychiatric Disability Rating

The Veteran contends that his PTSD meets the criteria for a rating higher than 30 percent prior to February 25, 2009 and a rating higher than 50 percent from February 25, 2009.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all of the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

A 30 percent evaluation is warranted for PTSD manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See 38 C.F.R. §§ 4.125, 4.126, 4.130.

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to "DSM-IV," American Psychiatric Association: Diagnostic and Statistical Manual Of Mental Disorders, 4th Edition (1994).  The amendments replace those references with references to the recently updated "DSM-5," and examinations conducted pursuant to the DSM-5 do not include GAF scores.

A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

A.  The Time Period Prior to February 25, 2009

The Veteran contends that his psychiatric disorder, claimed as PTSD, meets the criteria for a rating in excess of 30 percent disabling.

Medical treatment records received in April 2008 indicate that the Veteran was diagnosed with PTSD in December 2007.  In the record dated December 10, 2007, the examiner found that the Veteran was alert and oriented to person, place, time, and date.  No suicidal or homicidal thoughts or plans nor psychosis were noted.  The examiner noted that the Veteran's insight and judgment were intact.  The Veteran reported recurrent intrusive thoughts, recurrent dreams and nightmares, flashbacks, distress caused by reminders of the event, alienation and isolation, emotional numbing, no sense of future, difficulty falling asleep, anger, rage, difficulty concentrating, only trusts his wife, hyper-vigilant, exaggerated startled response.  The report also indicates that the Veteran physically assaulted a person who had ignited fireworks.  The Veteran reported drinking alcohol, but not heavily.  The Veteran reported that he resides with his wife on property that they own and that his leisure interest was fishing.  He also reported that he has two adult children and three sisters with whom he has no contact.  The examiner's assessment indicated that the Veteran was positive for symptoms for PTSD.

A record dated November 21, 2007 indicates a positive PTSD screen.  The record indicates that the Veteran was not suicidal or homicidal.

A record dated January 30, 2008 indicates that the Veteran was alert and oriented, had no psychosis, and denied suicidal and homicidal thoughts or plans.

VA treatment notes dated February 7, 2008 indicate a diagnosis of PTSD and major depressive disorder.  The Veteran was assessed a GAF score of 45.  The Veteran was not suicidal or homicidal and no psychosis was noted.

VA treatment notes from February 2008 indicate that the Veteran reported experiencing disturbing memories, thoughts, images, and dreams of the stressful experience, quite a bit.  The Veteran reported reliving the experience from the past, being reminded of the event, avoiding thinking or talking about the event, avoiding activities because they reminded him of the event, trouble remembering important parts of the experience, loss of interest in activities he used to enjoy, feeling distant from other people, feeling emotionally numb, having irritable/angry outbursts, difficulty concentrating, being super alert, and being jumpy or easily startled.  In an August 2008 record, the Veteran reported feeling nervous and anxious.

The Veteran was afforded a VA examination for PTSD in May 2008.  The examination report indicates that the Veteran had a clean appearance, unremarkable speech and psychomotor activity, cooperative yet suspicious attitude, appropriate affect, irritable mood, illogical thought process, and unremarkable thought content.  The report indicates no delusions.  The Veteran reported that he has panic attacks that occur without trigger and that his last attack was five weeks prior to the examination.  He reported that his panic attacks occurred weekly in the past that but that they had become more rare.  The report indicates that his panic attacks did not meet full criteria for panic disorder.  The Veteran's memory was noted as normal.  No homicidal or suicidal thoughts were noted.  The report indicates recurrent distressing dreams and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The report indicates efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, and restricted range of affect.  The report indicates that the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.

The May 2008 examination report indicates that the Veteran had a full range of PTSD symptoms, occurring daily.  The report indicates that the Veteran has problems with anhedonia, emotional numbing and distance from others.  The report indicates that the Veteran's occupational functioning was intact due to choosing careers where he was the boss or was able to work alone.  The examiner noted that that the Veteran's family relationships, friendships, activity level, and general quality of life are affected by his PTSD but that his panic attacks were rare and did not appear to interfere with the Veteran's activity or cause significant strain.  The Veteran was assessed a GAF score of 50.

Based on the foregoing, the Board finds that the evidence is against granting a disability rating higher than 30 percent for the Veteran's PTSD prior to February 25, 2009.  The evidence does not show that the Veteran's symptoms prior to that date were of the type and degree contemplated by the criteria for a 50 percent disability rating.  The evidence does not show that the Veteran had suicidal or homicidal ideation, obsessive behavior or rituals, illogical speech, impaired impulse control, near continuous panic or depression, or neglect of personal appearance and hygiene prior to February 25, 2009.  Moreover, the extent of his impairment was not shown to be that required for a 50 percent or higher rating.  His GAF scores are consistent with the description of the Veteran as provided in the treatment records and in the examination reports.  The Board finds these records and reports to be the most probative evidence of record.


B.  The Time Period Beginning on February 25, 2009 

The Veteran contends that his psychiatric disorder, claimed as PTSD, meets the criteria for a rating higher than 50 percent disabling.  The Veteran's service connected PTSD is presently assigned a 50 percent rating from February 25, 2009.

Treatment records from the Baton Rouge Clinic dated February 25, 2009 indicate that the Veteran had some panic attacks recently and noted that he had 3 episodes in one day.  The Veteran reported experiencing flashbacks, heart pounding, and a  sense of impending doom.

VA treatment notes from May 2009 indicated that the Veteran received an assessment that his PTSD and depression were both stable.  In April 2009 the Veteran reported panic attacks, dreams, and nightmares.  

A social work note dated August 12, 2009 indicated that the Veteran was receiving mental health services at VA and was diagnosed with PTSD with a history of panic attacks.  The Veteran reported receiving individual therapy in the past and having problems sleeping, nightmares, and panic attacks but that he had not had a panic attack in about 2 months.  He denied any past suicide attempts and denied any suicidal or homicidal ideations, plan, or intent.  The note indicated that the Veteran's current emotional state was anxious.  The Veteran reported that his wife is supportive and understanding regarding his PTSD.  The report also indicates a history of alcohol abuse, and that the Veteran had been through VA substance abuse treatment two times.  

The Veteran was afforded a VA examination for PTSD in September 2009.  The examination report indicates that the Veteran reported anxiety and difficulty sleeping but that both were helped with medication.  The Veteran reported nightmares and panic attacks but stated that he had not had a panic attack in about two months.  The report notes that hyperarousal is a problem, and the examiner noted that it appeared to be a consistent problem when he is around people or in crowds.  The report indicates that the Veteran received a negative screening for PTSD in July 2009.  The examiner noted that the negative screening was likely due to what the "patient described as feeling better now that he is living in a more peaceful environment."

The September 2009 examination report indicates that the patient does not socialize or have friends.  The report indicates that the Veteran enjoys playing golf with his wife about four times a week as well as fishing in the lake.  The examiner noted that the Veteran was polite and cooperative, had good eye contact, and was alert and oriented.  The examiner noted that the Veteran was very anxious but did not appear to be in acute distress and that his affect was appropriate and his mood was good.  The examiner noted that the Veteran's speech was relevant and coherent and there was no evidence of psychosis or thought disorder.  The examiner noted that the Veteran was capable of maintaining personal hygiene and other activities of daily living.  The report indicates that the Veteran's memory was intact but that his concentration was mildly impaired.  The Veteran did not exhibit suicidal or homicidal thinking and related his experiences and symptoms appropriately.  The examiner concluded that despite the Veteran's report of feeling better since his recent move, he continued to display PTSD symptoms and was anxious during the examination.  The examiner noted that the Veteran's symptoms would not interfere with his ability to maintain gainful employment.  The Veteran was assessed a GAF score of 55.

Medical treatment records dated October 30, 2009 indicate an Axis I diagnosis of PTSD and depression, and the Veteran was assessed a GAF score of 55.  The Veteran exhibited no delusions or visual hallucinations and denied suicidal and homicidal ideations.  VA treatment notes provide a record dated September 15, 2010 indicating that the Veteran was not seeing a mental health provider at that time.

A private psychiatric evaluation was conducted in February 2012.  The report indicates that the Veteran reported that symptoms began in 1967 as a result of service during the Vietnam War.  The report indicates that the Veteran described his symptoms as sadness, anger, nightmares, exaggerated response to loud noises, inability to fall or stay asleep, irritability, lack of respect for others, hopelessness, past suicidal ideations, crying spells, and anxiety.  The examiner noted the Veteran's symptoms as severe and indicated that they are constant, continuous, or ongoing.  The Veteran reported that his symptoms affect his total daily functioning, which results in procrastination and the inability to keep a job.  The Veteran stated that he does not have a history of violence and that he has a history of suicidal attempts.  The report indicates that the Veteran reported that his relationship with his family was good.  The Veteran reported that during employment his interaction with other clients, co-workers, and crowds was a problem.  The report indicates that he tended to isolate himself to avoid confrontation.  The Veteran reported that his unemployment was due to the fact that he could not tolerate others and his mood swings.  The Veteran indicated that he drank alcohol every day, increasing in amount.  The Veteran denied receiving rehabilitation.

In the February 2012 report, the examiner noted the Veteran as a reliable historian and that his orientation was within normal limits.  The report indicates that the Veteran's appearance, hygiene, and behavior were appropriate but that he had poor eye contact during the examination.  The examiner noted that the Veteran displayed a flattened affect, mood swings, anxiety, and depressed mood.  The report indicates that the Veteran experienced dissociative flashbacks and demonstrated signs of anxiety while talking about the incident.  The Veteran's communication, speech, and concentration were all noted as normal with some changes observed when he is anxious.  The report indicates that the Veteran has panic attacks, occurring more than once per week, describing them as shortness of breath, difficulty concentrating, and reports as if something is closing up on him.  No delusions, auditory hallucinations, nor obsessive-compulsive behavior were reported or observed.  The examiner noted that the Veteran's thought process was appropriate and that he was able to understand directions when he was not anxious.  The report indicates that the Veteran's judgment and abstract thinking were normal but noted that his memory was mildly impaired.  The examiner noted suicidal ideation in the past but that the Veteran reported thinking about death all of the time.  The report indicated no homicidal ideation.  The Veteran was assessed a GAF score of 42 and an Axis I diagnosis of PTSD.

The examiner noted that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational task although generally able to function in a satisfactory manner with routine behavior, self-care, and normal conversation.  The examiner noted that the Veteran had the following symptoms:  depressed mood,
irritability, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory, irritability, and social withdrawal.  The examiner noted that the Veteran has difficulty understanding complex commands due to lack of concentration and interest and that complex commands were difficult for him to follow.

The examiner completed a questionnaire on February 1, 2012 regarding the effects of the Veteran's PTSD.  The examiner noted that the Veteran's irritability and mood swings will not allow him to perform received or give orders, or interact with others due to irritability and mood swings.  The examiner indicated that on average the Veteran would likely be absent from work more than 3 times a month.  The record indicates that the Veteran would not be capable of performing full-time competitive work with his psychological symptoms and limitations because of his lack of ability to handle stress and poor adaptation skills.  The examiner stated that his symptoms of anxiety and lack of concentration would interfere with his work routine.

VA treatment notes provide a record dated March 21, 2013 indicating that the Veteran did not want to see a mental health provider.  A record dated November 20, 2013 indicates that the Veteran's PTSD was under control without medications.  A record dated January 28, 2015 indicates that the Veteran's PTSD was stable without medication, and the Veteran received a negative screening for PTSD.  A record dated January 8, 2016 indicates a negative screening for PTSD.

In a May 2016 letter from the Veteran and his spouse, the Veteran's spouse expressed that she has personally witnessed the Veteran's depression and severe panic attacks.  The letter indicates that the Veteran has battled alcoholism over the past 40 years and has entered rehabilitation facilities twice.  The letter indicates that the Veteran's panic attacks completely dictate how they live.  The letter indicates that the Veteran has participated in group therapy and taken medication but that the medication makes him "zombie like," negating any positive effects of the medication.  The letter indicates that the Veteran and his spouse agreed that he should not take the medication.  The letter indicates that the Veteran has periods of unprovoked irritability, recurrent nightmares, and difficulty remaining asleep.  The letter indicates that the Veteran is increasingly anti-social, distancing himself from his family and children, and that he has no friends.  The letter indicates that the Veteran's "good, personal hygiene" is because his spouse will not let him neglect it.

A March 2016 Disability Benefits Questionnaire (DBQ) for PTSD indicates a diagnosis of PTSD, noting that the diagnosis was based on VA medical records exclusively.  The report indicates that the Veteran has no relationship with family aside from his wife.  The Veteran reported that he had been retired for the past seven years and prior to that he was working full-time, installing appliances for Best Buy for two years and retired because he was getting Social Security.  The Veteran reported that he previously owned a bar for 15 years and prior to that he was the part-owner of an eyeglass business from the time he left service until 1985.  The report indicates that the above summary of current occupational and social impairment is based on the Veteran's subjective report in the current exam and in available medical records.  Regarding the Veteran's level of occupational and social impairment related to his diagnosis, the examiner indicated that "a mental condition has been formally diagnosed, and there is no indication in the records made available, the clinical interview in the current exam, and psychological test results, that symptoms of mental disorder cause clinically significant impairment in current occupational and social functioning."

In a letter received in December 2016, the Veteran explained that after his examination in 2009, his panic attacks and depression continued.  The Veteran also noted that the examination report did not mention that the Veteran had been admitted twice to rehabilitation facilities during his working career.

A private psychological evaluation was conducted in January 2017 via video.  The report indicates that the Veteran was diagnosed with PTSD in 2007.  The examiner noted that the Veteran's affect appeared constricted and that he had difficulty finding the appropriate words to express himself, causing frustration and anger.  The report indicates that the Veteran has particular difficulty when he feels stressed.  The examiner noted that the Veteran had difficulty explaining how he feels during periodic episodes of flashbacks to his traumatic experiences in Vietnam.  The report indicates that the Veteran's description of his feelings indicates that he has experienced dissociative symptoms that are typically associated with severe PTSD.

The January 2017 private report indicates that the Veteran's mood was formally assessed with the Beck's Depression Inventory-II (BDI-II), a self-report assessment of depressed mood and anxiety.  The report notes that the Veteran's score of 38 indicated that he was currently experiencing symptoms of severe depression and anxiety.  The Veteran revealed symptoms of anhedonia, suicidal ideation, denied current plans or intent, restlessness, agitation, irritability, indecisiveness, low self-worth, distractibility, low energy, mood swings, and difficulty concentrating.  The Veteran complained of poor memory and had difficulty recalling dates of significant events in his personal history.  The report notes that the Veteran exhibited poor short-term memory and that, in the past year, the Veteran has had two severe episodes of depression where he was incapable of carrying out basic activities of daily living.  The report indicates that the Veteran has remained socially withdrawn since his discharge from the military and has had interpersonal conflict with people over the past several years, primarily due to his low frustration tolerance.  

The January 2017 report indicates that the Veteran has had recurrent, involuntary, intrusive, distressing memories of his combat, has had recurrent nightmares, most recently two weeks prior to the examination, dissociative reactions, including flashbacks, intense and prolonged distress.  The report notes that the Veteran has had four or five episodes while driving, particularly during a rain storm.  The Veteran indicated that he has experienced emotional numbness and an inability to have loving feelings for others, feels distant from other people, has become hypervigilant, and has an exaggerated startle response.  The Veteran has not engaged in social interactions over the past several years and admitted that he has no friends and restricts his activities to fishing or golf or some travel solely with his wife.  The report indicates that the Veteran was estimated to be within the average range of intellectual ability, and there was no evidence of a psychotic disorder.  The Veteran engaged in group therapy for approximately three months but discontinued it because he could not stand the people in the group.  The report indicates a diagnostic impression, under DSM-V, of PTSD with depersonalization and major depressive disorder, severe, with melancholic features.

The January 2017 examiner stated that the Veteran suffers from occupational and social impairment, with deficiencies in most domains of his life, including work, family relations, thinking, and mood, which have interfered with his routine activities and have affected his ability to function independently, appropriately, and effectively.  He indicated that the Veteran cannot perform full-time competitive work and is disabled secondary to his service-connected psychiatric impairments of PTSD and major depressive disorder.  The examiner noted that the Veteran has been unable to perform full-time competitive work, due only to his service-connected psychiatric impairment, since at least 2007.  The report indicates that the Veteran has not had a good response to psychiatric treatment efforts by VA clinicians, noting that the Veteran has endured nearly forty years of severe and chronic PTSD and depressive symptoms.  The examiner stated that the prognosis for any future meaningful relief of his symptoms was poor.

The examiner completed a questionnaire regarding the effects of the Veteran's diagnosis on February 6, 2017.  The examiner noted that the Veteran had very low distress tolerance, rigid personality, and poor judgment and insight, which would limit or restrict his ability to perform basic work-related activities.  The examiner noted he would likely be absent from work more than 3 times per month.  The examiner stated that the Veteran is severely compromised in his activities of daily living by symptoms of mental illness and that he is not capable of performing full-time competitive work.  The examiner noted that the earliest date that the description of symptoms and limitations apply was June 22, 2009.

In the Veteran's May 2017 hearing, he testified that he began PTSD treatment with the VA in 2009.  He testified that he has panic attacks, drinks too much, is not able to sleep, and that he only socializes with his wife.  He testified that he lost interest in football, golf, and fishing.  The Veteran testified that he contemplated suicide in 1979 when he jumped off of a fishing boat but changed his mind and swam to shore instead.  He testified that he has had thoughts of suicide once a year since 2009 but has made no other attempts. The Veteran testified that regarding his anger problems, he is frustrated most of the time but when he gets angry he isolates himself to avoid becoming violent.  The Veteran testified that he has had some violent outbursts and assaults, explaining that in 1969 he tried to kill a man who threw fire crackers in a tavern.  The Veteran testified that after service he had been drinking a lot.  He testified that he has flashbacks triggered by a car backfiring or rain, and that he has problems with attention and concentration.  The Veteran testified that he is not currently being treated for PTSD but that he went to group sessions 7 years ago but could not stand them.  He testified that when he went to treatment it was for about two months.  He testified that he has anxiety attacks about once a month, lasting 30 minutes.  He testified that regarding excessive rituals he always makes sure all doors are locked, and he stated that he has a gun in each of his cars and one next to his bed.  The Veteran testified that he does not socialize with people, including his three sisters and two children.  The Veteran testified that he has no friends and is not a member of any organizations or groups.  The Veteran testified that all of his treatment is through the VA.

A July 2017 PTSD Disability Benefits Questionnaire (DBQ) indicates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The report lists the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The report indicates that the examiner's opinion is that the Veteran's PTSD and depressive symptoms would result in reduced productivity and reliability in a stressful, work setting where high productivity is required, due to problems with irritability, fatigue, impaired sleep, anxiety, and anhedonia.  The examiner also noted that the Veteran was alert, oriented, his judgment was intact, and there was no evidence of psychosis or a thought disorder.  The examiner indicated that the Veteran is able to communicate effectively and follow, at least, simple instructions and complete routine tasks.  Veteran stated that he feels he is unable to work because he was having panic attacks, would forget things, get agitated, and lacked concentration.

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected PTSD, the Board concludes that the criteria for an initial 70 percent evaluation are met beginning February 1, 2012, the date of the private examination report indicating suicidal ideation.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that his is also when it is first ascertainable that his PTSD resulted in deficiencies in most areas due to representative symptoms.  Prior to that date, suicidal ideation was not reported.  As discussed above, an evaluation of 70 percent is warranted for PTSD with occupational and social impairment with deficiencies in most areas, due to such symptoms as:  suicidal ideation, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  The first evidence from which it is factually ascertainable that the 70 percent criteria have been approximated is the February 1, 2012 examination report.  Prior to that date, the record does not show that the Veteran suffered from the symptoms listed in the criteria for the 70 percent rating or symptoms of like kind.  Therefore, the appeal must be denied as to a rating higher than 50 percent prior to February 1, 2012.

The Board finds that for the entire appeal period, the evidence does not show that the Veteran's symptoms have been of the type and degree contemplated by the criteria for a 100 percent disability rating.  The evidence does not show that that the Veteran has had gross impairment in thought processes or communication, grossly inappropriate behavior, persistent delusions or hallucinations, or memory loss such as contemplated under the 100 percent rating criteria.  There have been no symptoms of like kind to those listed for the 100 percent rating.  The record does not indicate that the Veteran has ever had total occupational and social impairment.

As the preponderance of the evidence is against the claim for a rating higher than 50 percent prior to February 1, 2012, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that a preponderance of the evidence is against the assignment of a higher disability rating other than that listed herein for the Veteran's PTSD on a schedular basis for any period on appeal.  38 U.S.C.A. § 5107(a).

Finally, for all periods on appeal, the Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  The Board finds that the Veteran's symptoms of PTSD are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007); see also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

VI.  TDIU

A "schedular" TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

The Veteran filed a claim for TDIU based on his PTSD in June 2017 but as mentioned above, the issue of TDIU is part of the current appeal regarding entitlement to a rating increase for PTSD.  The Veteran has three service-connected disabilities.  The Veteran is rated at 10 percent from June 22, 2009 for tinnitus, and has a noncompensable rating for a scar on his left forehead.  Pursuant to this decision, his PTSD is rated 30 percent prior to February 25, 2009, 50 percent from February 25, 2009 to February 1, 2012, and 70 percent from February 1, 2012.  He meets the scheduler percentage requirements as of February 1, 2012.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16.  38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

In the Veteran's June 2017 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he became too disabled to work on November 1, 2007.  The application also indicates that the Veteran previously worked for Best Buy as an installer from 2002 to 2007, earning approximately $2,700 a month.

The Veteran submitted a letter in July 2017 stating that he previously installed appliances for Best Buy through a contractor who is no longer in business.  The Veteran stated that he stopped working because he was experiencing severe and frequent panic attacks and could no longer concentrate for long periods of time.

At his May 2017 hearing, the Veteran testified that the last job he held was with Best Buy installing appliances.  He testified that he last worked in 2008 and had to leave that job because he was having panic attacks and could not concentrate.  The Veteran testified that he does not have any desire to work and is depressed most of the time.

The medical evidence discussed above shows that the Veteran's PTSD does prevent the Veteran from following a substantially gainful occupation.  The May 2008 VA examination provides that the Veteran's occupational functioning was intact and that his panic attacks were rare and did not appear to interfere with the Veteran's activity or cause significant strain.  The September 2009 VA examination indicates that the Veteran enjoyed playing golf and fishing.  The examiner noted that the Veteran's concentration was mildly impaired but noted that the Veteran's symptoms would not interfere with his ability to maintain gainful employment.

The February 2012 private examination noted that his psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally able to function in a satisfactory manner.  The examiner noted that the Veteran has difficulty understanding complex commands due to lack of concentration and interest and that complex commands were difficult for him to follow.  The examiner indicated in a questionnaire that the Veteran would be unable to perform, receive, or give orders or to interact with others due to irritability and mood swings.  The examiner indicated that the Veteran would not be capable of performing full-time competitive work with his symptoms and limitations because of his lack of ability to handle stress and poor adaptation skills.  The examiner also stated that the Veteran's symptoms of anxiety and lack of concentration would interfere with his work routine.

The January 2017 private examination indicated that the Veteran suffers from occupational and social impairment.  The examiner noted that the Veteran has been unable to perform full-time competitive work, due only to his service-connected psychiatric impairment since at least 2007.  The questionnaire completed by the examiner indicated that the Veteran is severely compromised in his activities of daily living by symptoms of mental illness and that he is not capable of performing full-time competitive work, noting that the earliest date that the description of symptoms and limitations applicable was June 22, 2009.

The July 2017 DBQ indicates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner opined that the Veteran's PTSD and depressive symptoms would result in reduced productivity and reliability in a stressful, work setting where high productivity is required, but the examiner did not indicate that the Veteran would be unable to follow substantially gainful employment.

After a thorough review of the evidentiary record, the Board finds that the functional limitations imposed by the Veteran's service-connected disability does render him unable to secure and follow a substantially gainful occupation.  The most probative evidence of record demonstrates that the Veteran's PTSD would preclude him from being able to engage in substantially gainful employment.

The Board is the entity that determines whether a TDIU is warranted, not the experts.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014) (explaining that "applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner").  The Board's decision rests on all of the relevant and probative evidence, not the medical opinions in isolation.

Prior to February 1, 2012, the evidence does not indicate that the Veteran was unable to follow substantially gainful employment.  As noted above, medical evidence prior to this date does not indicate that the Veteran's symptoms would interfere with his employment.  Thus, referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration for the period prior to February 1, 2012 is not warranted because the preponderance of evidence is against a finding that the Veteran's service connected PTSD renders him unable to secure or follow a substantially gainful occupation during that time period.

After a review of the evidence of record, the Board finds, resolving reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected PTSD prevents him from securing and following a substantially gainful employment from February 1, 2012.

The Board finds that, considering the record as a whole, the Veteran's claim for a TDIU should be granted.  Of particular importance to the Board in this matter, are the Veteran's statements, the February 2012 medical opinion, January 2017 medical opinion, and the July 2017 VA examination.  In light of this evidence, the Board finds that the February 2012 examination provides the first indication that the Veteran's PTSD rendered him unable to secure and follow a substantially gainful occupation, and given his individual work experience and education, the Board finds that he is entitled to an award of a TDIU rating based on his service-connected PTSD.  Thus, the Veteran's claim for entitlement to a TDIU is granted from February 1, 2012.

ORDER

Service connection for hearing loss is denied.

A disability rating in excess of 30 percent prior to February 25, 2009 for PTSD with depressive disorder is denied.

A disability rating higher than 50 percent for PTSD for the period prior to February 1, 2012 is denied.

A disability rating of 70 percent is granted for PTSD beginning on February 1, 2012, subject to the regulations governing the disbursement of monetary benefits.

Entitlement to a TDIU is granted from February 1, 2012, subject to the regulations governing the disbursement of monetary benefits.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


